Case 3:14-cv-00257-KRG Document 322 Filed 09/01/21 Page 1 of 1
NOTICE TO DOCKET CLERK OF TRIAL

Date: <3 [eer

From: CAG = , law clerk / courtroom deputy to Judge Gibson
Case Caption: Leper v- CSA Tress pordathon, Loe

Civil / Criminal Action No: ({ - cU- 257#-

I, Trial Dates

1. ( ) Jury trial began on
Non-jury trial began on

 

 

2. ( ) Jury trial continued on
Non-jury trial continued on

 

 

3. OO Jury trial concluded on” 3 3] [Zor |
Non-jury trial concluded on

I. Motions
1. ( ) Written
( ) Oral .
Motion for judgment as a matter of law was made by:

Motion for judgment as a matter of law was made on:

 

Adjudication:

 

Written
Oral
Motion in limine for:

cm oo!

 

 

Motion in imine was made by:
Motion in limine was made on:

 

Adjudication:

Written
Oral
Motion:
Motion was made by:
Motion was made on:

—~ oN
VS

 

 

 

 

Adjudication:

Itt, Time in Court

Court opened:_(O*U tom Recesses: [7'] fem wf pun Zi2*MW1 ym to 3°12 purr

to

Court closed: <a [2 pia
to to

Total time in Court: \ bur ‘ [ren

 
